DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites in line 2 “the device is a thread or a threaded bolt”.  It unclear whether the Applicant is claiming a threaded screw, another threaded mechanical fastener or some other structure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being by anticipated by Lejeune et al. (US 2013/0180791).
Regarding claim 1, Lejeune et al. teaches a securing assembly (Figs. 1 and 2) for securing a vehicle battery on a vehicle body of a vehicle (Title), comprising:
a securing element (male bottom portion 10) that secures to a housing of the vehicle battery (para. [0027]; the top portion comprises implement 4 for attachment to a motor vehicle, and the bottom portion 10 comprising an implement 12 for connection with the battery 30);
a securing device (female top portion 2) that detachably secures to a body part of the vehicle body (the top part 2 of one removable attachment means may be attached under the chassis of the motor vehicle or under the luggage compartment; referring to Figures 1-6, the top portion 2 is detachably connected to the frame 1 in the bottom portion of the motor vehicle), wherein the securing element and the securing device are 
Regarding claim 2, Lejeune et al. teaches a securing assembly wherein the securing element, which is in a form of a securing plate, has a continuous opening to receiving a screw (The male bottom part 10 comprises an opening 13 through which the screw 11 passes, the latch 15 being located above this opening 13).  
Regarding claim 3, Lejeune et al. teaches a securing assembly wherein the securing device has an opening (opening 5) for an access for loosening the screw (screw 11) (para. [0028]; screw 11 of the bottom part can be detached from the opening 5 of the top part 2 in the unlocked state of the female top part 2 with the male bottom part 10).  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc.
Regarding claim 7, Lejeune et al. teaches a securing assembly wherein the securing element is provided with a locking element and the securing device is provided with a locking device, which are interlockable with each other (para. [0006]; the latch comprises a threaded opening interacting with a threaded portion of the screw, whereby a first rotation of the screw causes rotation of the latch until the latch rests on the abutment, and whereby a second rotation of the screw causes the latch to be screwed onto the screw).  
Regarding claim 8, Lejeune et al. teaches a securing assembly wherein the securing device has a device (attachment means 4) for a screw connection with the vehicle body (Figs. 1 and 2; para. [0027]).  The recitation "for a screw connection with the vehicle body” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 10, Lejeune et al. teaches a body arrangement, comprising:
a vehicle body (motor vehicle; para. [0006]; claim 21);
a vehicle battery (para. [0006]); and 
a securing assembly for securing the vehicle battery on the vehicle body of a vehicle, comprising: 
a securing element (male bottom portion 10) that secures to a housing of the vehicle battery (para. [0027]; the top portion comprises implement 4 for attachment to a motor vehicle, and the bottom portion 10 comprising an implement 12 for connection with the battery 30); 
a securing device (female top portion 2) that detachably secures to a body part of the vehicle body (the top part 2 of one removable attachment means may be attached under the chassis of the motor vehicle or under the luggage compartment; referring to Figures 1-6, the top portion 2 is detachably connected to the frame 1 in the bottom portion of the motor vehicle), wherein the securing element and the securing device are configured so as to be connectable to one another by material bonding, form fitting, or force locking when the vehicle battery is placed in a mounting position, which are arranged between a housing side of the vehicle battery and a body part of the vehicle body (The top portion comprises an opening 5 in its bottom surface 6.  This opening fulfills the role of a key hole to interact with one latch 15 of the male part 10.), wherein 
the securing assembly is formed such that, when the vehicle battery is placed in a mounting position on the vehicle body, the securing element is permanently 
Regarding claim 11, Lejeune et al. teaches a battery arrangement wherein the securing device is releasably connected to the body part of the vehicle body (Title; Abstract) and the securing element is connected to the housing side of the vehicle body (para. [0027]; the top portion comprises implement 4 for attachment to a motor vehicle, and the bottom portion 10 comprising an implement 12 for connection with the battery 30).
Regarding claim 14, Lejeune et al. teaches a method for mounting a vehicle battery on a vehicle body, the method comprising the steps of:
detachably securing a securing device (female top portion 2) to a body part of the vehicle body (Step E1: locating a latch of male part in an opening of one female part; para. [0012]);
securing a securing element to a housing of the vehicle battery (Step E2: turning the latch so as to obtain its locking/unlocking in the female part so as to lock/unlock the battery on the motor vehicle; para. [0012]); and
positioning the vehicle battery in a mounting position on the vehicle body, wherein the securing element is permanently connected to the securing device (Step E3: turning a screw comprising a threaded portion in order to obtain tightening and/or .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al. as applied to claim 3 above, and further in view of Ikeda et al. (US 2016/0114667).
Regarding claim 4
Regarding claim 5, modified Lejeune et al. is silent regarding a security assembly wherein the adhesive of the connecting device surrounds the continuous opening.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive to the connecting device such that it surrounds the continuous opening in order to further improve the seal between the securing element and the securing device.   
Regarding claim 6, modified Lejeune et al. teaches a securing assembly wherein the securing device has an encircling rim protruding in the direction of the securing element on a side where the adhesive is applied (Fig. 2).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al. as applied to claim 8 above, and further in view of Templeman et al. (US 2017/0054120).
Regarding claim 9, Lejeune et al. is silent regarding a securing assembly wherein the device is a thread or a threaded bold.  However, Templeman et al. teaches that it is known in the art to have a vehicle mounting fastener (corresponds to a device) that is a thread or threaded bolt (bolt or screw) used to secure a vehicle mounting plate (corresponds to a securing assembly for securing a vehicle battery on a vehicle body of  a vehicle) (para. [0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing assembly of Lejeune et al. by incorporating a device that is a thread or a threaded bolt as taught by Templeman et al. in order to connect the securing assembly .  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al. as applied to claim 11 above, and further in view of Lomax et al. (US 2018/0123102).
Regarding claim 12, Lejeune et al. is silent regarding a body arrangement wherein the securing element is connected by a screw connection to a stiffening profile of the vehicle battery.  However, Lomax et al. teaches that it is known in the art to have a body arrangement wherein the securing element (strap 98) is connected by a screw connection (mechanical fastener, i.e. a screw) to a stiffening profile (enclosure 80) of the vehicle battery (Fig. 4 illustrates that the securing element/strap is connected by a screw connection/mechanical fastener to the stiffening profile/enclosure of the vehicle battery via the vehicle frame 96; See also, Fig. 6 and para. [0068]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the body arrangement of Lejeune et al. by incorporating the securing element of Lomax that is connected by a screw connection to a stiffening profile of the vehicle battery when doing provides a more stable connection between the securing device and the vehicle body.  
Regarding claim 13, modified Lejeune et al. teaches a body arrangement wherein the securing device is connected by a screw connection 94 to the body part (vehicle frame 96) (Lomax et al., Fig. 4), and the screw connection is releasable (the mechanical fasteners of Lomax may be a bolt or a threaded stud; para. [0068]) from a .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Lejeune et al. (US 2013/0180791).  
Regarding claim 15, Lejeune et al. is silent regarding a method for mounting a vehicle battery on a vehicle body wherein the vehicle battery is placed in the mounting position on the vehicle body by screwing the vehicle body by screwing the vehicle battery to the vehicle body along a securing flange at a housing rim of the vehicle battery.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for mounting a vehicle battery of Lejeune et al. wherein the vehicle battery is placed in the mounting position on the vehicle body by screwing the vehicle body by screwing the vehicle battery to the vehicle body along a securing flange at a housing rim of the vehicle battery when doing so improves the connection of the vehicle battery to the vehicle body.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724